DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-10 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Natalie Saldana on 12/21/2021.
Regarding the below Examiner’s Amendment, please refer to the guidelines of “Material to be inserted is in bold and underline, and material to be deleted is in strikeout or in [[double brackets]] if the deletion would be difficult to see”.
The application has been amended as follows: 

1.	(Currently amended) A method for a vehicle executable by an electronic controller, comprising:
	determining, via the electronic controller, that the vehicle has entered a first vehicle-off condition that includes the vehicle being at a first determined vehicle compound angle determined via on-board sensors and a fuel tank of the vehicle having a first fuel level determined via a fuel level sensor, in response, conducting, via instructions executed by the electronic controller, an evaporative emissions test without leveling the vehicle, the first determined vehicle compound angle including a summation of a first determined vehicle pitch angle and a first determined vehicle bank angle; and
	determining that the vehicle has entered a second vehicle-off condition that includes the vehicle being at a second determined vehicle compound angle and the fuel tank of the vehicle having a second fuel level, and in response, leveling, via instructions executed by the electronic controller, [[a]]the vehicle a determined amount and then conducting the evaporative emissions test, wherein leveling the vehicle the determined amount includes adjusting, via the electronic controller, an onboard active suspension to change the second determined vehicle compound angle, the second determined vehicle compound angle including a summation of a second determined vehicle pitch angle and a second determined vehicle bank angle.

2.	(Currently amended) The method of claim 1, the determined amount is based on the determined amount being above a predetermined threshold, the determined amount determined based on the second vehicle compound angle and the second fuel level

3.	(Currently amended) The method of claim 2, wherein thedetermined amount is retrieved via a 2D lookup table based on the second vehicle compound angle and the second fuel level, and wherein during the first vehicle-off condition, the vehicle is not leveled in response to determining that a second determined amount is below the predetermined threshold, the second determined amount retrieved via the 2D lookup table based on the first vehicle compound angle and the first fuel level.

4.	(Currently amended) The method of claim 2, wherein the first first fuel level prevents fuel from isolating one or more [[of a ]]fuel tank valvesand one or more sections of the fuel tank 
	wherein the second second fuel level causes fuel to isolate the one or more [[of the ]]fuel tank valves

5.	(Currently amended) The method of claim 2, wherein leveling the vehicle [[a]]the determined amount includes s[[(s)]] are [[open]]no longer isolated by fuel and/or [[where]]until no section of the fuel tank is isolated from another section of the fuel tank; and
	wherein the leveling is not executed if it is indicated that the determinedsecond predetermined threshold.

6.	(Cancelled)

7.	(Currently amended) The method of claim 1, wherein the leveling of the vehicle [[a]]the determined amount is maintained for a duration of the evaporative emissions test and wherein the vehicle is returned to default conditions subsequent to completion of the evaporative emissions test.

8.	(Currently amended) The method of claim 1, wherein the first vehicle-off condition and the second vehicle-off condition each includedetermination by the electronic controller .


9.	(Currently amended) The method of claim 8, further comprising determining, via the electronic controller, that the vehicle is not occupied based on one or more of a powertrain control module query of seat load cells, door sensing technology, and onboard cameras.

10.	(Currently amended) The method of claim 1, further comprising, during the first vehicle-off condition, first determination by the electronic controller 
	during the second vehicle-off condition, a second determination by the electronic controller that the vehicle has become occupied during the evaporative emissions test; and
	wherein each determination that the vehicle has become occupied during the respective evaporative emissions test is based on one or more of a powertrain control module query of seat load cells, door sensing technology, and onboard cameras.

11-20.	(Cancelled)

Allowable Subject Matter
Claims 1-5 and 7-10 allowed.
The following is an examiner’s statement of reasons for allowance:
The Double Patenting rejections have been rendered moot by the approved 12/02/2021 Terminal Disclaimer.

The amendments have rendered moot the claim objections.
Regarding the rejections under 35 U.S.C. 101, the amendments recite adjusting an “onboard active suspension” to level a vehicle, which clearly is not a mental step, and is not merely insignificant extra-solution activity, but is a specific leveling that occurs in response to the determinations of the other steps of the claim.
Regarding the rejections under 35 U.S.C. 112(a) and 112(b), the amendments have rendered moot these rejections as the claims have been amended to delete the subject matter that necessitated these rejection and to instead recite subject matter that is clear and supported by the disclosure. This can be seen in amending the claims to clearly define the “vehicle compound angle” as a “vehicle compound angle including a summation of a first determined vehicle pitch angle and a first determined vehicle bank angle”.
Regarding the rejections under 25 U.S.C. 103, the closest prior art of record is Lambert et al. (6,401,528), Pearce et al. (8,447,495) and Breed et al. (6,615,656), and newly introduced prior art Quinn (5,589,629) is also discussed below.
While Lambert et al. teaches an engine-off evaporative emissions test of the vehicle's systems, Lambert et al. does not teach using any data of any fuel level or any angle of a vehicle and leveling a vehicle as claimed. Pearce et al. teaches performing an emission leak check when a pressure in a fuel tank is greater than a threshold, where this pressure or vacuum may be generated by fuel consumption caused by a running engine, but does not recite the use of a first and second fuel level as per the vehicle compound angle including a summation of a first determined vehicle pitch angle and a first determined vehicle bank angle”. Breed et al. teaches calculating a fuel level using a look-up table to correct for inaccuracies arising from pitch and roll angles of a vehicle, where the vehicle includes pitch and roll angle sensors, however, Breed et al. is not directed to use of two fuel levels and is not directed to leveling a vehicle in response to any data regarding fuel level and any angle of a vehicle, particularly a “vehicle compound angle including a summation of a first determined vehicle pitch angle and a first determined vehicle bank angle”.
No prior art could be found that performed leveling of a vehicle in response to data regarding two fuel levels and a “vehicle compound angle including a summation of a first determined vehicle pitch angle and a first determined vehicle bank angle”. The closest prior art to this claimed concept is Quinn (5,589,629), who teaches testing exhaust emissions when a vehicle is inclined (see FIGS. 1 and 3 and col.4, particularly lines 25-47), however, Quinn is not directed to use of two fuel levels and is not directed to leveling a vehicle using an active suspension, let alone leveling a vehicle in response to any data regarding fuel level and any angle of a vehicle, particularly a “vehicle compound angle including a summation of a first determined vehicle pitch angle and a first determined vehicle bank angle”.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662